DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 25-26, 29, 31, and 38-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lotfy et al. (US 2013/030763).
In regard to Claim 23:
	Lotfy discloses, in Figure 1, an apparatus (100) comprising: 
a first power supply rail to provide a first power (Figure 4D: VccDCO); 
a second power supply rail to provide a second power (Figure 4D: FB); 
a third power supply rail to provide a third power (Figure 4D: GND); 
a voltage divider (Figure 4D: 432, R2 of 102) coupled to the first (Figure 4D: VccDCO), second (Figure 4D: FB), and third (Figure 4D: GND) power supply rails; 
a bias generator (109) coupled to voltage divider (Figure 4D: 432, R2 receives 106a from 109) and the third power supply rail (Figure 4D: GND); 
an oscillator (113) coupled to the bias generator (109) and the first supply rail (VccDCO); and 

In regard to Claim 25:
	Lotfy discloses, in Figure 1, the apparatus of claim 23 comprises a voltage regulator (102) coupled to the first power supply rail (VccDCO), wherein the voltage regulator is to provide the first power to the first power supply rail (VccDCO output from 102).
In regard to Claim 26:
	Lotfy discloses, in Figure 1, the apparatus of claim 25, wherein the voltage regulator comprises a low dropout circuitry (102; Paragraph 0032).
In regard to Claim 29:
	Lotfy discloses, in Figure 1, the apparatus of claim 23 comprises a phase frequency detector (103) coupled to the first power supply rail (VccDCO via 105, 109, 102), wherein the phase frequency detector is to receive a reference clock (Ref. clock signal) and a feedback clock (feedback clock signal 119) as inputs, and is to generate one or more outputs (104) indicating a phase difference between the reference clock (Ref. clock signal) and the feedback clock (feedback clock signal 119).
In regard to Claim 31:
	Lotfy discloses, in Figure 4D, the apparatus of claim 23, wherein the voltage divider (432, R2) includes one or more programmable resistive devices (resistors R between VccDCO and FB).
In regard to Claim 38:
Lotfy discloses, in Figure 1, a system comprising: 
a memory (Figure 7: 1660); 
a processor (Figure 7:  1610) coupled to a memory (Figure 7: 1660), the processor including (Figure 7: 100 of 1610): 

a second power supply rail to provide a second power (Figure 4D: FB); 
a third power supply rail to provide a third power (Figure 4D: GND); 
a voltage divider (Figure 4D: 432 of 102) coupled to the first (Figure 4D: VccDCO), second (Figure 4D: FB), and third (Figure 4D: GND) power supply rails; 
a bias generator (109) coupled to voltage divider (Figure 4D: 432, R2 receives 106a from 109) and the third power supply rail (Figure 4D: GND); 
an oscillator (113) coupled to the bias generator (109) and the first supply rail (VccDCO); and 
a clock distribution network (101) to provide an output of the oscillator (DCOclock) to one or more logics (118), wherein the clock distribution network is coupled to the second power supply rail (Figure 4D: FB via the resistors R of Figure 4D and Figure 1: 113 and 112 connected to 102), and 
a wireless interface (Figure 7: 1674) to allow the processor (Figure 7: 1610) to communicate with another device (Paragraph 0105).
In regard to Claim 39:
	Lotfy discloses, in Figure 1, the system of claim 38, wherein the voltage divider (432, R2) includes one or more programmable resistive devices (resistors R between VccDCO and FB).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-36 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotfy et al. (US 2013/0307631), in view of Zhang et al. (US 2009/0256601).
In regard to Claim 33:
Lotfy discloses, in Figure 1, an apparatus (100) comprising: 
a first power supply rail to provide a first power (Figure 4D: VccDCO); 
a second power supply rail to provide a second power (Figure 4D: FB); 
a third power supply rail to provide a third power (Figure 4D: GND); 
a voltage divider (Figure 4D: 432 of 102) coupled to the first (Figure 4D: VccDCO), second (Figure 4D: FB), and third (Figure 4D: GND) power supply rails; 
a bias generator (109) coupled to voltage divider (Figure 4D: 432, R2 receives 106a from 109) and the third power supply rail (Figure 4D: GND); 
an oscillator (113) coupled to the bias generator (109) and the first supply rail (VccDCO); and 
a clock distribution network (101) to provide an output of the oscillator (DCOclock) to one or more logics (118), wherein the clock distribution network is coupled to the second power supply rail (Figure 4D: FB via the resistors R of Figure 4D and Figure 1: 113 and 112 connected to 102), but does not disclose a time-to-digital converter (TDC) coupled to the digital loop filter, wherein the TDC is coupled to the first power supply rail.

	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use the time-to-digital converter taught by Zhang with the phase locked loop taught by Lotfy, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
In regard to Claim 34:
	All of the claims have been discussed with respect to Claim 33 above, except for a voltage regulator coupled to the first power supply rail, wherein the voltage regulator is to provide the first power to the first power supply rail.
	Lotfy further discloses, in Figure 1, a voltage regulator (102) coupled to the first power supply rail (VccDCO), wherein the voltage regulator is to provide the first power to the first power supply rail (VccDCO is output of 102).
In regard to Claim 35:
All of the claims have been discussed with respect to Claims 33 and 34 above, except for wherein the voltage regulator comprises a low dropout circuitry.
Lotfy further discloses, in Figure 1, wherein the voltage regulator comprises a low dropout circuitry (102, Paragraph 0032).
In regard to Claim 36:
All of the claims have been discussed with respect to Claim 33 above, except for wherein the oscillator comprises a digitally controlled oscillator.

In regard to Claim 42:
Lotfy discloses, in Figure 1, a system comprising: 
a memory (Figure 7: 1660); 
a processor (Figure 7:  1610) coupled to a memory (Figure 7: 1660), the processor including (Figure 7: 100 of 1610): 
a first power supply rail to provide a first power (Figure 4D: VccDCO); 
a second power supply rail to provide a second power (Figure 4D: FB); 
a third power supply rail to provide a third power (Figure 4D: GND); 
a voltage divider (Figure 4D: 432 of 102) coupled to the first (Figure 4D: VccDCO), second (Figure 4D: FB), and third (Figure 4D: GND) power supply rails; 
a bias generator (109) coupled to voltage divider (Figure 4D: 432, R2 receives 106a from 109) and the third power supply rail (Figure 4D: GND); 
an oscillator (113) coupled to the bias generator (109) and the first supply rail (VccDCO); and 
a clock distribution network (101) to provide an output of the oscillator (DCOclock) to one or more logics (118), wherein the clock distribution network is coupled to the second power supply rail (Figure 4D: FB via the resistors R of Figure 4D and Figure 1: 113 and 112 connected to 102), and 
a wireless interface (Figure 7: 1674) to allow the processor (Figure 7: 1610) to communicate with another device (Paragraph 0105), but does not disclose a time-to-digital converter (TDC) coupled to the digital loop filter, wherein the TDC is coupled to the first power supply rail.
	Zhang discloses, in Figure 2, a time-to-digital converter (TDC) (234) coupled to the digital loop filter (240), wherein the TDC is coupled to the first power supply rail (VccDCO of Lotfy above, where the loop filter 109 of Lotfy is coupled to VccDCO via 102).

In regard to Claim 43:
All of the claims have been discussed with respect to Claim 42 above, except for a voltage regulator coupled to the first power supply rail, wherein the voltage regulator is to provide the first power to the first power supply rail.
Lotfy further discloses, in Figure 1, a voltage regulator (102) coupled to the first power supply rail (VccDCO), wherein the voltage regulator is to provide the first power to the first power supply rail (VccDCO is output of 102).
Allowable Subject Matter
Claims 24, 27-28, 30, 32, 37, 40-41, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896